Citation Nr: 0811926	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-35 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service-connected  residuals, gunshot wound, left shoulder, 
with hyperesthesia of the left (non-dominant) forearm and 
thumb.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from June 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied a rating in excess of 10 percent for 
residuals, gunshot wound, left shoulder, with hyperesthesia 
of the left forearm and thumb.  

In March 2008, the veteran testified at a hearing at VA's 
Central Office in Washington, D.C., before the undersigned 
acting Veterans Law Judge.  

In March 2008, this case was advanced on the Board's docket 
by reason of the veteran's age.  38 U.S.C.A. § 7107(a)(2); 38 
C.F.R. § 20.900(c).


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the veteran's service-connected 
residuals, gunshot wound, left shoulder, with hyperesthesia 
of the left forearm and thumb, are productive of moderately 
severe disability of the muscle groups affected; his service-
connected disability is manifested by complaints of pain, 
weakness, stiffness, limitation of motion, decreased 
sensation, and decreased grip strength of the left upper 
extremity.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
a 20 percent rating, but no higher, for the service-connected 
residuals, gunshot wound, left shoulder, with hyperesthesia 
of the left forearm and thumb have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § § 4.1, 4.3, 4.7, 4.55, 4.56, 
4.73, Diagnostic Codes 5301-5303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In February 2006 and April 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claim.  The content of the February 2006 and April 
2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, an October 2006 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran, relative to his claim, 
has been obtained and associated with the claims file, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, that would need to 
be obtained for a fair disposition of this appeal.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Moreover, the veteran has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The pre-adjudication notification did not advise the veteran 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection; however the issue 
on appeal does not involve a claim of service connection.  
That notwithstanding, a subsequent notice was sent to the 
veteran in March 2006 that substantially complied with the 
holding in Dingess.  

The notices provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Federal Circuit held in Sanders 
v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007), that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; "Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The notice errors did not affect the essential fairness of 
the adjudication because VA has obtained all relevant 
evidence and the appellant has demonstrated actual knowledge 
of what was necessary to substantiate the claim.  
Specifically, a review of the appellant's representative's VA 
Form 646, received in October 2007, shows that the submission 
was filed subsequent to the October 2006 Statement of the 
Case, which listed all of the relevant criteria for an 
increased rating.  The VA Form 646 discussed the most recent 
medical findings regarding the veteran's upper left 
extremity, and specifically referred to the relevant criteria 
governing muscle injuries.  These actions by the veteran's 
representative indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claim have been demonstrated and he, and 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claim, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II. Factual Background

Service medical records show that in March 1946 the veteran 
sustained a gunshot wound that entered the anterior left 
shoulder, below the lateral end of the left clavicle, and 
exited the lateral side of the left arm, two centimeters 
above the elbow.  He sustained the gunshot wound while trying 
to stop a fight on a bus, and was shot by an unknown 
assailant.  The caliber of the bullet was unknown.  He was 
hospitalized for approximately 21 days and underwent 
debridement with drainage as well as closure of the wound.  
An x-ray showed no evidence of bony involvement of the left 
elbow and a small depressed fracture of the cortex in the 
upper third of the shaft of the humerus.  This was noted to 
be "incomplete" as only an AP view was taken.  One 
treatment note from the veteran's hospitalization indicated 
that there was no evidence of nerve injury in the left upper 
arm, and the ulnar, median, and radial nerve functions were 
intact.  He was discharged in late March 1946, his wounds 
were well-healed, he had no complaints, and he was to return 
to duty.

On VA examination in October 1948, the veteran complained of 
paresthesia of the volar surface of the left forearm, 
extending from the elbow to the palmar surface of the thumb.  
He had two well-healed scars and no limitation of motion of 
the left elbow or shoulder.  He had slight anterior shoulder 
pain on motion.  The diagnoses included hyperesthesia of the 
volar surface of the left forearm and palmar surface of the 
left thumb, as a residual of a gunshot wound to the left 
shoulder, and  mildly symptomatic and not incapacitating.  

An October 1948 rating decision granted service connection 
for residuals, gunshot wound, left shoulder, with 
hyperesthesia of the left forearm and thumb.  The RO 
considered Diagnostic Codes 5301 and 8515 in rating the 
service-connected disability, and assigned a 10 percent 
disability rating, effective from July 27, 1948.  

In December 2005, the RO received the veteran's claim for an 
increased rating for the service-connected residuals, gunshot 
wound, left shoulder, with hyperesthesia of the left forearm 
and thumb.  The veteran explained that he had left shoulder 
stiffness that was not apparent before, and that he had 
always had a tingling in his left thumb, which currently 
produced a feeling of numbness.  

On VA examination of the muscles in March 2006, the veteran 
reported having pain and weakness of the left forearm down to 
the left thumb immediately after the original injury, and 
that his symptoms had progressively worsened since then.  It 
was noted that the muscles involved in the gunshot wound to 
the left shoulder included the left shoulder girdle and arm 
(muscle groups I, II, and III).  It was noted that there was 
a single missile, that the wound was a through and through 
injury, that the wound was not infected before healing, that 
there were no associated bone, nerve, vascular, or tendon 
injuries, and no flare-ups of muscle injury residuals.  His 
current symptoms included pain and weakness.  There was no 
loss of deep fascia or muscle substance and no atrophy, and 
muscle function was normal.  The scars were present and were 
shiny, smooth, and the same color as the surrounding skin, 
and were not painful or adherent.  It was noted that he had a 
decrease in light touch on the anterior portion of the left 
thumb, and his sharp and dull sensation were intact.  He had 
a slight decrease in grip strength on the left, when compared 
to the right.  His left shoulder girdle and arm muscles were 
noted to have been injured, but with no tissue loss or muscle 
herniation, and muscle strength was noted to be at 4.  X-rays 
showed a normal left upper arm.  The diagnosis was paralysis 
of median nerve, left arm.  Regarding his daily activities, 
the examiner noted that the service-connected gun hot wound 
residuals had a moderate affect on his ability to do chores.  

On VA orthopedic examination in March 2006, the veteran's 
joint symptoms included stiffness and weakness.  There was no 
deformity, giving away, instability, pain, effusion, or 
inflammation, and his condition did not affect motion of one 
or more joints.  An x-ray showed a normal left shoulder.  The 
diagnosis was gunshot wound with left shoulder strain, 
causing a "mild" effect on his ability to do chores.  

In March 2008, the veteran testified at a hearing before the 
undersigned acting Veterans Law Judge.  At the hearing, the 
veteran testified that his left arm and hand was weak and 
numb.  The veteran testified that he had decreased grip 
strength and that his disability was definitely worse than 
when it was initially rated as 10 percent disabling back in 
1948.


III. Analysis

The veteran seeks a rating in excess of 10 percent for the 
service-connected residuals of a gunshot wound, left 
shoulder, with hyperesthesia of the left forearm and thumb.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  Thus, in this 
case, Diagnostic Code 8515, for rating paralysis of the 
median nerve may be considered, but may not be combined with 
a rating assigned for muscle injury.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d).

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in track 
of the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.

The veteran's service connected residuals, gunshot wound, 
left shoulder, with hyperesthesia of the left forearm and 
thumb, is currently rated as 10 percent disabling under 
Diagnostic Code 5301, which governs injuries to Muscle Group 
I.  Muscle Group I encompasses the extrinsic muscles of the 
shoulder girdle, including the trapezius, levator scapulae, 
and serratus magnus.  Under Diagnostic Code 5301, a 10 
percent rating is assigned where there is moderate impairment 
of the non-dominant extremity.  A 20 percent rating requires 
moderately severe impairment.  A 30 percent rating requires a 
showing of severe impairment.  38 C.F.R. § 4.56, 4.73, 
Diagnostic Code 5301.  

Based on the VA examination in March 2006, which indicated 
that muscle gropus I, II and III were involved, the other 
applicable diagnostic codes in this matter include Diagnostic 
Code 5302 (muscle group II ) and Diagnostic Code 5303 (muscle 
group III).  In order for a 20 percent rating to be assigned 
under either Diagnostic Code 5302 or 5303, there must be 
moderate or moderately severe impairment shown.  In order for 
a 30 percent rating to be assigned under either Diagnostic 
Code 5302 or 5303, there must be severe impairment shown.  
The wording in each of these three diagnostic codes expressly 
indicates the rating contemplates, for example, upward 
rotation, elevation of the arm, downward rotation, backward 
swing, abduction, etc., thus, the Board cannot assign 
separate ratings under each Diagnostic Code, as this would 
violate VA's anti-pyramiding regulation - 38 C.F.R. § 4.14.  
See also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The record reflects that the veteran's service-connected 
residuals, gunshot wound, left shoulder, with hyperesthesia 
of the left (non-dominant) forearm and thumb, is currently 
rated as 10 percent disabling under Diagnostic Code 5301.  A 
review of the medical history in this case, the competent 
medical evidence of record, and the veteran's subjective 
complaints, the Board concludes that the veteran's service-
connected disability is productive of no more than moderately 
severe disability of the muscle groups affected (I, II, III).  
In that regard, the record reflects the veteran sustained a 
through and through gunshot wound, underwent debridement, and 
had a 21 day hospitalization in service.  On VA examination 
he was shown to have pain, weakness, decreased sensation and 
grip, decreased muscle strength, and at least some impairment 
of his ability to do his daily activities.  Additionally, he 
has consistently complained of pain, weakness, stiffness, 
limitation of motion, decreased sensation, and decreased grip 
strength.  

Considering the doctrine of resolving reasonable doubt in 
favor of the veteran, the Board therefore concludes that the 
veteran's service-connected residuals, gunshot wound, left 
shoulder, with hyperesthesia of the left forearm and thumb 
right arm limitation of motion, when considered with the 
other objective findings, equates to no more than moderately 
severe disability of the affected muscle groups; and 
therefore, the assignment of a 20 percent rating is 
warranted, pursuant to Diagnostic Code 5301.  Thus, a 20 
percent rating is warranted under Diagnostic Code 5301 (or 
Diagnostic Code 5302 or 5303).  This contemplates, based on 
the available evidence, any functional impairment due to 
factors such as pain, weakness, fatigability, incoordination, 
restricted or excess movement of the joint, pain on movement, 
swelling, deformity, and atrophy.  38 C.F.R. §§ 4.40, 4.45, 
Deluca v. Brown, 8 Vet. App. 202 (1995).

In order for an even higher rating of 30 percent to be 
assigned, there would need to be a showing of severe muscle 
disability, which the competent evidence of record has not 
shown.  There was no showing of an inability to keep up with 
work requirements, as the veteran reported he retired from 
being a truck driver, his scars have been found to be well-
healed since 1948, there is no loss of muscle substance or 
atrophy, his muscle dysfunction has been much less than 
severe, and has been noted to minimally impact his ability to 
do chores, but no other activity of daily living.  
Additionally, x-rays of the left forearm and shoulder are 
normal, and there is no scar adhesion or atrophy.  Thus, the 
criteria for a 30 percent rating have not been met under 
Diagnostic Code 5301, 5302, or 5303.

With regard to whether a higher rating is warranted under 
Diagnostic Code 8515 (impairment of the median nerve), the 
Board notes that a 40 percent rating is warranted if there is 
a showing of severe incomplete paralysis of the median nerve 
of the non-dominant arm.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.  The diagnosis on VA examination in 2006 included 
paralysis of the median nerve of the left arm, however, the 
veteran's neurological symptoms have included at most 
complaints of pain and sensory disturbances in the left 
forearm and hand.  There has been no loss of reflexes or 
atrophy.  The competent evidence of record shows that the 
veteran's neurological symptoms have amounted to no more than 
moderate incomplete paralysis of the median nerve.  Thus, the 
criteria for a rating in excess of 20 percent under 
Diagnostic Code 8515 have not been met.  

The Board appreciates the veteran's forthright and helpful 
testimony at his hearing before the undersigned.  In 
conclusion, and in resolving all doubt in favor of the 
veteran, the evidence of record supports the grant of a 20 
percent rating, but no more, for the service-connected 
residuals of a gunshot wound, left shoulder, with 
hyperesthesia of the left forearm and thumb; however, the 
preponderance of the evidence is against the assignment of a 
rating in excess of 20 percent; there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his residuals of a gunshot wound to the 
left shoulder, and that the manifestations of this disability 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disabilities would 
be in excess of that contemplated by the schedular criteria.  
Accordingly, referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a 20 percent rating for residuals, gunshot 
wound, left shoulder, with hyperesthesia of the left forearm 
and thumb, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


